NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



JOQUINN ANTHONY TAVARUS             )
BENJAMIN,                           )
                                    )
           Appellant,               )
                                    )
v.                                  )                   Case No. 2D13-2821
                                    )
STATE OF FLORIDA,                   )
                                    )
           Appellee.                )
___________________________________ )

Opinion filed December 3, 2014.

Appeal from the Circuit Court for Lee
County; Bruce Kyle, Judge.

Howard L. Dimmig, II, Public Defender,
and David B. Falstad, Special Assistant
Public Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


SILBERMAN, Judge.

              Joquinn Anthony Tavarus Benjamin seeks review of his judgment and

sentence for second degree murder while in possession of a firearm. Counsel for

Benjamin filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and the

State has elected not to file a brief. We affirm but remand for correction of a scrivener's

error in the judgment that erroneously lists a conviction for second degree murder while
discharging a firearm and cites to the corresponding subsection of section 775.087,

Florida Statutes (2011). The jury specifically found that Benjamin had not discharged

the firearm.

               Affirmed and remanded.


VILLANTI and CRENSHAW, JJ., Concur.




                                         -2-